Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46         Desc Main
                                         Document      Page 1 of 16


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

                                                     )
In re:                                               )   Chapter 11
                                                     )
GenCanna Global USA, Inc., et al.,                   )   Case No. 20-50133-grs
                                                     )
           Debtors.                                  )   Adversary No. ________________
                                                     )
                                                     )
                                                     )   ADVERSARY COMPLAINT FOR FRAUD
Specialty Oils Extraction Manufacturer, LLC,
                                                     )
                                                     )
            Plaintiff,
                                                     )   Honorable Gregory R. Schaaf
                                                     )
                          v.
                                                     )
                                                     )
GenCanna Global USA, Inc.,
                                                     )
                                                     )
           Defendant.
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )




          Plaintiff, for its cause of action against Defendant, alleges that:

                                                I.       PARTIES

          1.        Plaintiff Specialty Oils Extraction Manufacturer, LLC (“SOE”) is, and at all

relevant times was, a Delaware limited liability company with its principal place of business in

Darlington, South Carolina. SOE is a company that processes industrial hemp and uses it to

produce industrial hemp crude oil and post-proceeding products including but not limited to

cannabidiol (“CBD”) distillate, isolate, and/or other legal cannabinoids.




11310-Adversary Complaint.V3.docx                    1
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46          Desc Main
                                         Document      Page 2 of 16


          2.        Defendant and Debtor GenCanna Global USA, Inc. (“GenCanna”) is, and at all

relevant times was, a Delaware corporation with its principal place of business in Winchester,

Kentucky.

                                     II.     JURISDICTION AND VENUE

          3.        The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §

157(b)(1) because GenCanna is a bankrupt debtor and this adversary proceeding is a core

proceeding involving and affecting property of GenCanna and the administration of its

bankruptcy estate.

          4.        The Court has supplemental jurisdiction over all state law claims pursuant to 28

U.S.C. § 1367.

          5.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to SOE’s claims occurred in Lexington and

Winchester, Kentucky, which are located within this District and Division.

                                                  III.   FACTS

                             THE PARTIES ENTER INTO A LETTER OF INTENT

          6.        On October 13, 2019, SOE entered into a binding letter of intent (the “LOI”) with

GenCanna. Under the terms of the LOI, SOE agreed to process an initial run of industrial hemp

biomass supplied by GenCanna, to produce industrial hemp crude oil and post-proceeding

products including but not limited to CBD distillate, isolate, and/or other legal cannabinoids.

The LOI contains a confidentiality clause and is not attached to this Complaint. All material

terms of the LOI to this Complaint are therefore alleged in haec verba in order to preserve

confidentiality of the parties.




11310-Adversary Complaint.V3.docx                    2
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46          Desc Main
                                         Document      Page 3 of 16


          7.        As consideration for performance under the LOI, SOE would be entitled to 25%

of the proceeds of the refined products, and GenCanna would keep the remaining 75%, with

GenCanna to pay any and all commissions, marketing, and other costs associated with bringing

the processed products to retail and other markets for sale. Under the LOI, SOE further agreed

to provide its processing services exclusively to GenCanna, and no other industrial hemp

suppliers or growers, for a period of 150 days.

          8.        Pursuant to the LOI, GenCanna promised to provide equipment and expertise as

needed by SOE necessary to process the biomass supplied by GenCanna into hemp crude oil and

post-proceeding products including but not limited to CBD distillate, isolate, and/or other legal

cannabinoids. Under the terms of the LOI, GenCanna further promised to assist SOE in its

financing efforts by introducing it to sources of capital and partnership opportunities.

          9.        GenCanna and SOE expressly made the following, reciprocal warranty under the

LOI: “The Parties will disclose any actual or threatened litigation that could affect the ability of

either Party to perform under the terms of this Agreement, along with any commissioned market

studies/projections.” This obligation was a material and continuing obligation under the terms of

the LOI.

          10.       Under the LOI, SOE agreed to process an Initial Run of 2 million pounds of hemp

biomass.

          11.       On or about December 12, 2019, the parties entered into that certain First

Amendment to the Binding Letter of Intent (the “First Amendment”). Under the terms of the

First Amendment, SOE agreed to continue processing hemp biomass beyond the Initial Run of 2

million pounds, but was under no obligation to complete the processing of all hemp biomass




11310-Adversary Complaint.V3.docx                    3
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46        Desc Main
                                         Document      Page 4 of 16


delivered by GenCanna and, in the event that the Parties were unable to reach terms on a final

processing agreement, SOE would stop processing hemp biomass.

          12.       In performance of its obligations under the LOI and the First Amendment, SOE

processed millions of pounds of Hemp Biomass for GenCanna, at a cost to SOE of

approximately $53,325 per operational day.

          13.       In performance of its obligations under the LOI to meet the expectations and

standards of GenCanna, at GenCanna’s direction SOE spent at least $2,210,000 improving its

facility and building out its post-processing lab.

          14.       In performance of its obligations under the LOI, GenCanna delivered tens of

millions of pounds of hemp biomass to SOE, which continues to be stored in SOE’s secure

storage facility.

                       NEGOTIATION OF THE FINAL PROCESSING AGREEMENT

          15.       In January of 2020, and during the 150-day period while the terms of the LOI

were still in effect, SOE and GenCanna began negotiating to enter into a long-term Biomass

Processing Agreement (the “Biomass Processing Agreement”), resulting in the execution of the

Biomass Processing Agreement by SOE and GenCanna on January 27, 2020. During these

negotiations and up to the execution of the Biomass Processing Agreement, GenCanna never

disclosed to SOE that the involuntary petition had been filed against it.

          16.       On or about January 13, 2020, GenCanna’s representatives, including but not

limited to Matty Mangone Miranda, Jim Alt, and Gary Broadbent, travelled to South Carolina to

meet with SOE’s management team to discuss final terms for a Processing Agreement.

          17.       On January 14, 2020, the management teams of the parties met for an all-day

meeting to discuss the key terms of the Processing Agreement and to try and narrow the issues



11310-Adversary Complaint.V3.docx                    4
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46       Desc Main
                                         Document      Page 5 of 16


presented by GenCanna’s proposed revisions to the Processing Agreement, which differ in many

material aspects from the financial terms set forth in the LOI. At no point in time during that

meeting, or any time thereafter, did GenCanna advise that it was considering an insolvency

proceeding, or that an involuntary insolvency proceeding had been threatened.

          18.       Between January 22 and January 24, 2020, SOE’s management team went to meet

GenCanna executives at its headquarters for three consecutive days to try to work out the

contract points. On January 24, 2020, SOE’s managers left GenCanna’s headquarters after noon,

at approximately 12:40 p.m.

          19.       Prior to SOE’s managers leaving on Friday, January 24, 2020, Mr. Mangone

Miranda took a short break to take a phone call and, upon returning to the meeting room,

informed SOE that GenCanna’s lender, MGG, was not going to release the next scheduled

tranche of capital due to GenCanna’s failure to produce "deliverables," among which was a

signed Processing Agreement with SOE.

          20.       According to Mr. Mangone Miranda, without release of the next tranche of capital

from MGG, GenCanna would be unable to make its next scheduled payment to its farmers, due

on Monday January 27, 2020.

          21.       On January 25, 2020, Mr. Mangone Miranda sent a text message to SOE’s

executive, Don Palmer, to request an update on the status of the Processing Agreement, stating:

"Can you get me an eta on redlines? Working all day standing by thanks"

          22.       That same day, Mr. Palmer responded at 11:12 a.m. to advise Mr. Mangone

Miranda: "Eta for redline is 6-7 pm EST Today. Tyler is at a family function this AM but will

turn it out thereafter. I am available till maybe 11 pm."




11310-Adversary Complaint.V3.docx                   5
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46         Desc Main
                                         Document      Page 6 of 16


          23.       Thereafter, also on January 25, 2020, at 4:34 pm Mr. Mangone Miranda sent Mr.

Palmer another text message, stating: "Getting on board call now. Giving update. Pls confirm

redline schedule still on track. Super important to me pls. Thank You"

          24.       In response, at 7:04 p.m., Mr. Palmer responded: "OK I see Tyler Emailed the

draft 30 minutes ago & you have it."

          25.       The next day, Sunday January 26th, at 10:35 am Mr. Mangone Miranda sent a

text to Mr. Palmer to advise that he was: "Meeting Gary at noon to review, follow up soon after."

          26.       Thereafter, on January 26th at 1:47 p.m. Mr. Mangone Miranda texted Mr. Palmer

to inquiry: "you free? With Gary, Can you get you and Tyler on call?" Mr. Palmer responded

with: "Yes, need about 15 minutes to complete my notes to Tyler." The parties then held a

lengthy phone call to discuss the key points of the Processing Agreement.

          27.       Following the telephone call to discuss the Processing Agreement, and the

subsequent exchange of drafts, at 3:31 pm Mr. Mangone Miranda again inquired when the

parties would be ready to talk.

          28.       After another phone call, and further exchange of drafts of the Processing

Agreement, on Sunday January 26th at 11:31 p.m., Mr. Mangone Miranda sent a text to Mr.

Palmer to state: "Contract coming back to you."

          29.       In the draft sent back on Sunday January 26th, close to midnight, GenCanna

deleted a provision which had stated: “Each Party represents that it is not at imminent risk of

material default under any loan or monetary obligation that would endanger either Party’s ability

to perform under the terms of this Agreement.” Earlier in the day, GenCanna had deleted a

provision from the Processing Agreement which would have allowed the parties to conduct due

diligence.



11310-Adversary Complaint.V3.docx                    6
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46         Desc Main
                                         Document      Page 7 of 16


          30.       On Monday, January 27th, at approximately 3:00 a.m., the parties signed the

Processing Agreement.

          31.       The involuntary bankruptcy petition in the instant bankruptcy action was filed on

January 24, 2020, at 2:49 p.m. Plaintiff is informed and believes that GenCanna was aware that

the case had been filed on the date of its filing, and that GenCanna’s President, Steve Bevin,

received a call from a Kentucky politician informing him of the action shortly after its filing, and

prior to its service upon him.

          32.       SOE had no inkling that the involuntary bankruptcy had been filed, and remained

ignorant of its filing until January 29, 2020. At no point in time did GenCanna expressly inform

SOE in writing that the involuntary proceeding had been filed. At no point in time prior to

January 27, 2020, did GenCanna make any written disclosure to SOE about any actual or

threatened litigation which may affect GenCanna’s ability to perform under the terms of the LOI,

as amended.

          33.       On January 29, 2020, SOE first discovered that an involuntary proceeding had

been initiated against GenCanna. GenCanna did not affirmatively tell SOE, in writing, orally, or

by any other means, that the involuntary proceeding had been filed.

          34.       On January 29, 2020, GenCanna’s in-house attorney informed SOE that

GenCanna was considering agreeing to the insolvency petition. SOE encouraged GenCanna to

fight the involuntary proceeding.

                                    KEY TERMS OF PROCESSING AGREEMENT

          35.       The terms of the Biomass Processing Agreement provided that SOE would

process the industrial hemp biomass supplied by GenCanna to produce industrial hemp crude oil

and post-processing products including but not limited to CBD distillate, isolate, and/or other



11310-Adversary Complaint.V3.docx                    7
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46         Desc Main
                                         Document      Page 8 of 16


legal cannabinoids. As with the LOI, the consideration for the Biomass Processing Agreement,

SOE would be entitled to 25% of the proceeds of the refined products, and GenCanna would

keep the remainder, with GenCanna to pay any and all commissions, marketing, and other costs

associated with bringing the processed products to retail and other markets for sale. As with the

LOI, GenCanna promised to provide equipment and expertise as needed by SOE necessary to

process the biomass supplied by GenCanna, and GenCanna further promised to assist SOE in its

financing efforts by introducing it to sources of capital and partnership opportunities.

          36.       Under the terms of the Biomass Processing Agreement, SOE agreed only to

provide services to GenCanna and to those third parties for whom it had been processing

industrial hemp products prior to entering into the Biomass Processing Agreement, for a period

of two years. This provision limited, and continues to limit, SOE’s ability to generate new

revenue or otherwise seek lucrative business opportunities for its services for as long as the

Biomass Processing Agreement remains in effect.

          37.       Under the terms of the Biomass Processing Agreement, SOE not only agreed to

process 18.5 million pounds of biomass at a target rate of 300,000 pounds per day—requiring it

to invest heavily into its processing plant, post-processing lab, and to hire a substantial workforce

to meet production requirements—but it also agreed to open a west coast facility in Arizona to

processing GenCanna biomass grown on the west coast of the United States. The preparations

for the Arizona facility will require a significant commitment and outlay of funds from SOE, and

will require a larger outlay in the future, which GenCanna has been unable and unwilling to fund.

          38.       Throughout its negotiations with SOE, GenCanna represented that it would be

financially capable of meeting its commitments, and that it would be able to provide the biomass,

equipment, funding connections, and logistical support necessary to ensure that SOE could



11310-Adversary Complaint.V3.docx                   8
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46        Desc Main
                                         Document      Page 9 of 16


process the biomass provided by GenCanna and receive its share of the payments from the

finished products without undue delay.

          39.       GenCanna further represented that the reason the Processing Agreement needed to

be executed quickly was that if the agreement was not in place by Monday, January 27, 2020,

MGG would not release funds to GenCanna to enable GenCanna to pay its farmers which were

purportedly due on January 27, 2020. In reality, GenCanna knew of the involuntary proceeding,

was contemplating its own insolvency proceeding and contemplating consenting to the

involuntary proceeding, and wanted the Processing Agreement to be in place in order to

materially increase the value of its assets. GenCanna created a false narrative to SOE to induce

SOE to work through the weekend and execute the Processing Agreement before SOE could

discover the existence of the involuntary proceeding, which it did on January 29, 2020,

          40.       Had SOE been aware of the involuntary bankruptcy petition and filing against

GenCanna, it would never have agreed to enter into the Biomass Processing Agreement. Had

SOE been aware of the depth of GenCanna’s financial problems, it would never even have

entered the LOI, or taken on the ambitious expansion of its processing plant. SOE further would

have been able to contract with other industrial hemp growers and could have generated regular

and substantial revenue at its existing facility.

          41.       As of the date of filing, GenCanna has failed to provide the promised equipment,

and has failed to provide assurances that SOE will be remunerated in timely fashion in order to

ensure that SOE can pay its employees, vendors and other creditors in timely fashion to ensure

that it can remain in operation.




11310-Adversary Complaint.V3.docx                   9
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46        Desc Main
                                         Document     Page 10 of 16


          42.       GenCanna has also failed to introduce SOE to a single source of financing or

partnership, and by virtue of its bankruptcy filing, has made an effective introduction to

financiers effectively impossible.

                                              IV.   COUNTS

                                               COUNT ONE

                                             Breach of Contract

          43.       SOE realleges and incorporates all preceding paragraphs above.

          44.       SOE had an enforceable agreement that affirmatively required GenCanna to

disclose any litigation that could affect its ability to perform its obligations under the LOI. This

was a material term of the LOI.

          45.       On information and belief, GenCanna materially breached its obligations under

the LOI with SOE by failing to disclose to SOE that the involuntary bankruptcy petition had

been filed against GenCanna even though it was aware that the involuntary petition had been

filed.

          46.       As a result of GenCanna’s breach, SOE has been damaged and is entitled to

rescission of the LOI and Biomass Processing Agreement, as well as just compensation for all

losses and/or damages sustained and as permitted by law, which exceed the jurisdictional limits

of this Court, in an amount to be determined at trial.

                                               COUNT TWO

                                    VIOLATION OF SECTION 363(c)

          47.       SOE realleges and incorporates all preceding paragraphs above.

          48.       The Biomass Processing Agreement was entered into on January 27, 2020, three

days after the involuntary bankruptcy petition.



11310-Adversary Complaint.V3.docx                   10
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46             Desc Main
                                         Document     Page 11 of 16


          49.       Under 11 U.S.C. § 363(c), a transaction outside of the ordinary course of business

entered into by a Chapter 11 Debtor-in-Possession requires court approval after notice and

hearing. In re Roth American, Inc., 975 F.2d 949 (3rd Cir. 1992); In re Lavigne, 114 F.3d 379

(2d Cir. 1997); In re Carled, Inc., 91 F.3d 811 (6th Cir. 1996).

          50.       The Biomass Processing Agreement was not approved by this Court and is,

therefore, void and of no effect.

                                               COUNT THREE

                                                     Fraud

          51.       SOE realleges and incorporates all preceding paragraphs above.

          52.       On information and belief, GenCanna made representations that were false or

recklessly made, and concealed material facts from SOE. On information and belief, GenCanna

knew that it was financially incapable of meeting its obligations under the Biomass Processing

Agreement, but induced SOE to enter into the Biomass Processing Agreement anyway, in

conscious disregard of SOE’s rights, out of a desire to get SOE to commit significant resources

exclusively and irrevocably to GenCanna.

          53.       On information and belief, GenCanna made the following false representations

and omissions to SOE:

                    a.        Failing to inform SOE about GenCanna’s financial condition, inducing

                              SOE to enter into the Biomass Processing Agreement;

                    b.        Making affirmative false representations about GenCanna’s financial

                              condition between January 22 and January 24, wherein Mr. Mangone

                              Miranda represented to SOE that GenCanna was not at risk of default such

                              that its business operations would be halted, and was sufficiently



11310-Adversary Complaint.V3.docx                      11
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46             Desc Main
                                         Document     Page 12 of 16


                              financially stable such that it would be able to perform under the terms of

                              any agreement with SOE and

                    c.        Making false representations on or about January 25 and 26, wherein Mr.

                              Mangone Miranda represented to SOE that in the absence of a fully-

                              executed Processing Agreement GenCanna would not be able to obtain a

                              multi-million tranche of capital from MGG in the absence of which

                              GenCanna would default in the performance of its payment obligations to

                              its farmers, when in reality GenCanna knew that the involuntary

                              bankruptcy petition had been filed, was contemplating its own bankruptcy

                              petition, and needed the Processing Agreement to be in place prior to such

                              insolvency proceedings to increase the value of its assets.

          54.       At the time of these disclosures and/or omissions, GenCanna had a duty to

disclose its financial information accurately because that information would have been

considered material by any reasonable contracting party, and to otherwise make truthful

representations to SOE.

          55.       These representations and omissions were each material to SOE because they

were important to SOE’s consideration of whether to enter into the Biomass Processing

Agreement, and specifically, whether SOE would commit the significant resources necessary to

undertake its obligations under the Biomass Processing Agreement.

          56.       On information and belief, GenCanna and its executives, including Matty Magone

Miranda, knew that their affirmative false representations were false at the time they made them.

On information and belief, GenCanna and Mr. Mangone Miranda knew that the involuntary

bankruptcy petition against GenCanna would cause SOE not to enter into the Biomass



11310-Adversary Complaint.V3.docx                      12
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46            Desc Main
                                         Document     Page 13 of 16


Processing Agreement, and their failure to disclose, and concealment of, the existence of the

involuntary bankruptcy petition against GenCanna would cause SOE to enter into the Biomass

Processing Agreement.

          57.       SOE justifiably relied on the false statements and omissions of GenCanna and Mr.

Mangone Miranda on behalf of GenCanna, to its detriment.

          58.       Had the aforementioned misrepresentations and omissions not been made, SOE

would have acted in a different manner. Specifically, SOE would have:

                    a.        Not entered into the Biomass Processing Agreement;

                    b.        Not committed the resources, including plant expansion and taking the

                              formative financial steps to add a new plant in Arizona, required under the

                              Biomass Processing Agreement;

                    c.        Entered into biomass processing agreements with other industrial hemp

                              growers and suppliers; and

                    d.        Not committed resources into the negotiations surrounding the Biomass

                              Processing Agreement.

          59.       As a direct and proximate consequence of GenCanna’s conduct, SOE has suffered

harm for which it is entitled to recover compensatory damages, the exact amount of which shall

be determined at trial, but which exceed the jurisdictional limits of this Court.

                                               COUNT FOUR

                                             Promissory Estoppel

          60.       SOE realleges and incorporates all preceding paragraphs above.




11310-Adversary Complaint.V3.docx                      13
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46         Desc Main
                                         Document     Page 14 of 16


          61.       GenCanna made several promises and commitments to SOE, including but not

limited to, disclosing information about any litigation that could affect GenCanna’s ability to

perform the terms of the LOI and the Biomass Processing Agreement.

          62.       GenCanna’s actions and promises induced SOE to commit to a plant expansion,

the scouting of a new location, and the hiring of several new employees, and not to seek biomass

processing opportunities with other industrial hemp growers and suppliers.

          63.       SOE relied on GenCanna’s promises and commitments, to its detriment.

          64.       GenCanna and its representatives should have reasonably expected that SOE

would rely upon their representations, and forcing SOE to bear the burden of these commitments

without recompense would result in injustice.

          65.       As a result of GenCanna’s actions and promises, SOE has sustained damages and

is entitled to just compensation for all of their losses to the fullest extent permitted by law, in an

amount in excess of the jurisdictional limits of this Court, to be determined at trial.

                                               COUNT FIVE

                                             Punitive Damages

          66.       SOE realleges and incorporates all preceding paragraphs above.

          67.       The above-detailed acts of GenCanna were malicious, fraudulent, willful and

wanton.

          68.       As a direct and proximate result of GenCanna’s willful and malicious conduct,

SOE has suffered harm for which it is entitled to recover punitive damages, the exact amount of

which must be determined at trial.

                                          JURY TRIAL DEMAND

          69.       SOE demands a jury trial on all claims and issues.



11310-Adversary Complaint.V3.docx                   14
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167     Filed 02/24/20 Entered 02/24/20 17:55:46           Desc Main
                                          Document     Page 15 of 16


                                            PRAYER FOR RELIEF

          SOE respectfully prays that Defendant GenCanna be cited to appear and answer and that

SOE be granted the following damages and other relief:

                    a.        For a determination that the Processing Agreement is void and of no

                              effect;

                    b.        Money damages as pleaded above;

                    c.        Prejudgment and post-judgment interest as provided by law

                    d.        Punitive damages;

                    e.        Their reasonable costs expended herein, including reasonable attorneys’

                              fees;

                    f.        For a trial by jury on all issues of fact; and

                    g.        All such other relief, in law or in equity, to which SOE may be justly

                              entitled.



          Dated this 24th day of February, 2020.




11310-Adversary Complaint.V3.docx                        15
736911:1:LEXINGTON
Case 20-50133-grs              Doc 167    Filed 02/24/20 Entered 02/24/20 17:55:46          Desc Main
                                         Document     Page 16 of 16


                                                Respectfully submitted,

                                                /s/ Elizabeth Lee Thompson
                                                Elizabeth Lee Thompson (Ky Bar No. 70680)
                                                STITES & HARBISON PLLC
                                                250 West Main Street, Suite 2300
                                                Lexington, KY 40507-1758
                                                Telephone: (859) 226-2300
                                                Email: ethompson@stites.com

                                                and

                                                Tyler R. Dowdall (Pro Hac Vice pending)
                                                Christopher Nelson (Pro Hac Vice pending)
                                                Epport, Richmond & Robbins, LLP
                                                1875 Century Park East, Suite 800
                                                Los Angeles, CA 90067
                                                Telephone: (310) 785-0885
                                                Facsimile: (310) 785-0787
                                                Email: tdowdall@erlaw.com
                                                       Cnelson@erlaw.com

                                                Counsel for Specialty Oils Extraction Manufacturer, LLC




11310-Adversary Complaint.V3.docx                     16
736911:1:LEXINGTON
